TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00029-CR



                             Michael Wayne Williams, Appellant

                                                 v.

                                 The State of Texas, Appellee


              FROM THE COUNTY COURT OF LAMPASAS COUNTY
      NO. 21282, THE HONORABLE RANDALL J. HOYER, JUDGE PRESIDING


                ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant Michael Wayne Williams, who was arrested for driving while

intoxicated (DWI), second offense, appeals the trial court’s order denying his motion to suppress.

See Tex. Penal Code § 49.04(a). After ruling on the motion, the trial court entered findings of

fact and conclusions of law on Williams’ request.

               After reviewing the trial court’s findings and conclusions, we abated the appeal

and remanded the cause to the trial court for additional findings of fact and conclusions of law.

See Williams v. State, No. 03-21-00029-CR, 2022 WL 4587217, at *3 (Tex. App.—Austin

Sept. 29, 2022, no pet. h.) (per curiam) (mem. op., not designated for publication). We observed

that the parties’ arguments on appeal concern:
       issues involving the legality of the interaction and arrest, including whether the
       initial contact was consensual or amounted to an investigative detention; whether
       a reasonable person in Williams’ position would have felt free to leave; if the
       officer detained Williams, whether the officer had reasonable suspicion for the
       detention; whether at the time of Williams’ arrest officers had probable cause to
       arrest him; whether Williams was subject to a custodial interrogation and, if so,
       whether the officer provided him with the required constitutional and statutory
       warnings; and whether during the initial interaction the officer was acting
       pursuant to his community-caretaking function.


Id. at *2. We explained that while the trial court, in its findings and conclusions, had “provided a

brief and limited narrative of the facts and concluded that the ‘arresting officer’s actions met the

minimal level of objective justification and reasonable suspicion for making the stop,’” it had not

made “factual findings concerning numerous significant issues raised by the evidence at the

hearing—many of which were contested.” Id. We also listed several of the unaddressed,

potentially dispositive issues to assist the trial court in making its additional findings and

conclusions. Id.; see State v. Copeland, 501 S.W.3d 610, 613 (Tex. Crim. App. 2016) (noting

trial court has obligation to ensure findings cover “every potentially dispositive issue that might

reasonably be said to have arisen in the course of the suppression proceedings” (quoting State

v. Elias, 339 S.W.3d 667, 674, 676 (Tex. Crim. App. 2011))).

               We have received additional findings of fact and conclusions of law that the trial

court entered in response to our abatement order. Although the trial court addressed many of the

deficiencies that we highlighted in the order, it still failed to address certain essential findings

and conclusions “adequate for [this Court] to decide the legal determinations in the case.” See

State v. Saenz, 411 S.W.3d 488, 495 (Tex. Crim. App. 2013); see also Copeland, 501 S.W.3d at

613 (“‘Essential findings’ means that ‘the trial court must make findings of fact and conclusions




                                                 2
of law adequate to provide an appellate court with a basis upon which to review the trial court’s

application of the law to the facts.’” (quoting Elias, 339 S.W.3d at 674, 676)).

               Among the findings requested by this Court that are still missing from those entered

by the trial court are: (1) whether dispatch relayed information about Williams’ vehicle’s driving to

officers; (2) whether Betty Cluck witnessed Williams driving; (3) whether Officer Bowman observed

Williams’ activated brake lights; (4) whether either officer observed keys in the ignition of Williams’

vehicle; (5) whether there was any evidence indicating that Williams was in need of assistance or

medical attention when Officer Bowman approached Williams’ vehicle; (6) whether Williams told

Officer Bowman that he did not want to speak with him; and (7) whether Williams’ arrest

was warrantless.

               Furthermore, the trial court did not address several of the conclusions of law that we

identified as essential to provide us with a basis for reviewing the trial court’s suppression ruling,

including: (1) whether a reasonable person in Williams’ position would have felt free to leave during

the interaction with Officer Bowman; (2) whether the State’s assertion at the suppression hearing that

it was willing to concede that Officer Bowman lacked reasonable suspicion foreclosed the trial court

from ruling on that basis; (3) whether Williams’ detention was justified by the officers’

community-caretaking function; (4) whether Williams was subject to a custodial interrogation; and

(5) if he was, whether he received the required constitutional and statutory warnings beforehand.

               Accordingly, we again abate this appeal and remand the cause to the trial court to

make additional “findings of fact and conclusions of law adequate to provide [this Court] with a

basis upon which to review the trial court’s application of the law to the facts.” See State

v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006); see also Saenz, 411 S.W.3d at 495

(instructing that “an appellate court must abate for additional findings of fact when a party has



                                                  3
requested findings of fact and the findings that are made by a trial court are so incomplete that an

appellate court is unable to make a legal determination”).        A supplemental clerk’s record

containing the additional findings of fact and conclusions of law shall be filed with this Court by

December 12, 2022. This appeal will be reinstated after the supplemental clerk’s record is filed.

               It is so ordered on November 30, 2022.



Before Chief Justice Byrne, Justices Baker and Smith

Abated and Remanded

Filed: November 30, 2022

Do Not Publish




                                                 4